        Case 1:20-cv-01206-HBK Document 11 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHAWN ROBERTS,                                    Case No. 1:20-cv-01206-HBK
12                        Petitioner,                     ORDER DENYING APPOINTMENT OF
                                                          COUNSEL
13             v.
                                                          Doc. No. 7
14    JOSIE GASTELO,
15                        Respondent.
16

17            Before the Court is Petitioner’s motion to appoint counsel. (Doc. No. 7). Petitioner filed a

18   pro se Petition for Writ of Habeas Corpus seeking relief pursuant to 28 U.S.C. § 2254. (Doc. No.

19   1). Petitioner now requests that the Court appoint counsel to represent him in this case due to

20   petitioner’s difficulty conducting legal research under his prison’s COVID-19 restrictions.

21   Petitioner also states that he has a learning disability.

22            There is no automatic, constitutional right to counsel in federal habeas proceedings. See

23   Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir.

24   1958).    The Criminal Justice Act, 18 U.S.C. § 3006A, however, authorizes this Court to appoint

25   counsel for a financially eligible person who seeks relief under § 2254 when the “court determines

26   that the interests of justice so require.” Id. at § 3006A(a)(2)(B); see also Chaney v. Lewis, 801 F.2d

27   1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing Section 2254 Cases in the United

28   States District Courts require the Court to appoint counsel: (1) when the court has authorized
                                                          1
        Case 1:20-cv-01206-HBK Document 11 Filed 12/07/20 Page 2 of 2


 1   discovery upon a showing of good cause and appointment of counsel is necessary for effective

 2   discovery; or (2) when the Court has determined that an evidentiary hearing is warranted. Id. at

 3   Rs. 6(a) and 8(c).

 4            Based upon the record, the Court finds Petitioner has not demonstrated that appointment of

 5   counsel is necessary at this stage of these proceedings. The Court does not find the circumstances

 6   of this case indicate that appointed counsel is necessary to prevent due process violations. Further,

 7   Petitioner was able to file his habeas petition without the aid of counsel, and the Court finds that

 8   the claims raised therein do not appear to be complex. Further, if the institution’s COVID-19

 9   restrictions are impeding Petitioner’s ability to comply with court-ordered deadlines, he may file a

10   motion for extension of time.

11            Accordingly, Petitioner’s Motion for Appointment of Counsel (Doc. No. 7) is DENIED

12   without prejudice. Provided Petitioner meets the criteria set forth in 18 U.S.C. § 3006A, the Court

13   will consider appointing counsel to represent Petitioner if the Court later finds good cause to permit

14   discovery or if the Court decides that an evidentiary hearing is warranted in this matter.

15
     IT IS SO ORDERED.
16

17
     Dated:      December 7, 2020
18                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
